 



Exhibit 10.18

HCI ACQUISITION CORP.

EXECUTIVE SECURITIES AGREEMENT

     THIS EXECUTIVE SECURITIES AGREEMENT (this “Agreement”) is made as of
March 31, 2004, by and between HCI Acquisition Corp., a Delaware corporation
(“HCI”), and George Heredia (the “Executive Securityholder,” and, together with
the other executives who execute an agreement with HCI or the Company (as
defined below) having terms substantially similar to those contained herein, the
“Executive Securityholders”). Certain capitalized terms used herein are defined
in Section 6 hereof.

     HCI, The Hillman Companies, Inc., a Delaware corporation (“Hillman”), and
the stockholders and optionholders of Hillman, including the Executive
Securityholder, have entered into the Agreement and Plan of Merger, dated as of
February 14, 2004 (the “Merger Agreement”), pursuant to which HCI will be merged
with and into Hillman on the date hereof (the “Merger”) with Hillman being the
surviving corporation in the Merger (the surviving corporation in the Merger
being hereinafter referred to as the “Company”).

     Effective upon the consummation of the Merger and without any action by
HCI, Hillman, the Company or the Executive Securityholder, the Company, as the
surviving corporation in the Merger, will assume all of HCI’s obligations, and
become entitled to all of HCI’s rights, under this Agreement.

     The Executive Securityholder owns (i) 3,387 shares (the “Rollover Stock”)
of Hillman’s common stock, par value $0.01 per share (the “Hillman Common
Stock”), and (ii) options to purchase 17,260 shares of Hillman Common Stock (the
“Rollover Options” and together with the Rollover Stock, the “Rollover
Securities”).

     Section 1.7(c)(ii) of the Merger Agreement provides that, without any
action on the part of HCI, Hillman, the Company or the Executive Securityholder,
the Executive Securityholder’s Rollover Stock shall not be cancelled and
converted into the right to receive the Per Share Closing Merger Consideration
(as defined in the Merger Agreement), but instead such shares of Rollover Stock
shall be cancelled and converted into a right to receive such number of shares
of common stock and/or preferred stock of the Company as HCI and the Executive
Securityholder may so agree.

     Section 1.7(d)(ii) of the Merger Agreement provides that, without any
action on the part of HCI, Hillman, the Company or the Executive Securityholder,
the Executive Securityholder’s Rollover Options shall not be cancelled and
converted into the right to receive the Option Consideration (as defined in the
Merger Agreement), but instead such Rollover Options shall be cancelled and
converted into a right to receive such number of options to purchase shares of
preferred stock of the Company and/or of Hillman Investment Company, a Delaware
corporation

1



--------------------------------------------------------------------------------



 



(the “Investment Company”), as HCI and the Executive Securityholder may so
agree. None of the options granted hereunder are intended to be an “incentive
stock option” within the meaning of Section 422 of the Internal Revenue Code (as
defined below).

     The parties hereto desire to enter into this Agreement for the purposes,
among others, of (i) enabling the Executive Securityholder to cancel and
exchange the Rollover Securities for the applicable Executive Securities (as
defined below) in the manner provided herein and in the Merger Agreement,
(ii) assuring continuity in the management and ownership of the Company and
(iii) limiting the manner and terms by which the Executive Securities may be
transferred.

     NOW, THEREFORE, in consideration of the mutual covenants contained herein
and other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties to this Agreement hereby agree as follows:

     1. Cancellation and Issuance of Rollover Securities for Executive
Securities.

     (a) Purchased Equity.

     (i) Upon consummation of the Merger and in accordance with the provisions
of Sections 1.7(c)(ii) and 1.8(a) of the Merger Agreement, 813 shares of the
Rollover Stock owned by the Executive Securityholder shall be cancelled and
converted into 23.334 shares of the Company’s Class A Common Stock, par value
$0.01 per share (the “Class A Common Stock”).

     (ii) Upon consummation of the Merger and in accordance with the provisions
of Sections 1.7(d)(ii) and 1.8(a) of the Merger Agreement, Rollover Options to
purchase 17,260 shares of Hillman Common Stock shall be cancelled and exchanged
for (A) an option (the “Company Preferred Purchased Option”) to purchase 291.859
shares of the Preferred Stock and (B) an option (the “Investment Company
Preferred Purchased Option”) to purchase 203.623 shares of the Investment
Company’s Class A Preferred Stock, par value $0.01 per share (the “Investment
Company Preferred”), in each case, at the applicable Exercise Price per share of
underlying stock. The Company Preferred Purchased Option and the Investment
Company Preferred Purchased Option issued to the Executive Securityholder
pursuant to this Section 1(a)(ii) are hereafter collectively referred to as the
“Purchased Options.”

     (iii) The shares of Class A Common Stock and the Purchased Options issued
to the Executive Securityholder pursuant to this Section 1(a) are collectively
referred to hereafter as the “Purchased Equity”.

     (b) Incentive Equity. Upon consummation of the Merger and in accordance
with the provisions of Sections 1.7(c)(ii) and 1.8(a) of the Merger Agreement,
2,574 shares of the Rollover Stock owned by the Executive Securityholder shall
be cancelled and converted into 73.902 shares of the Company’s Class B Common
Stock, par value $0.01 per share (the “Class B

2



--------------------------------------------------------------------------------



 



Common Stock”). The shares of Class B Common Stock issued to the Executive
Securityholder pursuant to this Section 1(b) are hereafter collectively referred
to as the “Incentive Equity.”

     (c) Preferred Options. Upon consummation of the Merger, (i) the Company
shall grant to the Executive Securityholder an option to purchase 715.985 shares
of the Preferred Stock and (ii) the Investment Company hereby shall grant to the
Executive Securityholder an option to purchase 499.525 shares of the Investment
Company Preferred, in each case, at the applicable Exercise Price per share of
underlying Preferred Stock or Investment Company Preferred, as the case may be.
The options granted to the Executive Securityholder pursuant to this
Section 1(c) are hereinafter collectively referred to as the “Preferred
Options”.

     (d) Closing. The closing of the transactions contemplated by Sections 1(a),
1(b) and 1(c) (the “Closing”) shall take place at the offices of Kirkland &
Ellis LLP, 200 East Randolph Drive, Chicago, Illinois at 10:00 a.m. on the date
hereof, or at such other place or on such other date as may be mutually
agreeable to the Company and the Executive Securityholder.

     (e) Surrender and Exchange of Certificates. The Company shall deliver to
the Executive Securityholder copies of the certificates representing the
Executive Securityholder’s Executive Securities (to the extent such Executive
Securities are represented by certificates), and the Executive Securityholder
shall deliver to the Company stock certificates evidencing the Executive
Securityholder’s Rollover Stock duly endorsed for transfer or accompanied by
appropriate transfer documents pursuant to the Merger Agreement. Until the
occurrence of a Sale of the Company, all certificates evidencing the Executive
Securities shall be held by the Company for the benefit of the Executive
Securityholder and the other holder(s) of Executive Securities. Upon the
occurrence of a Sale of the Company, the Company will return the certificates
for the Executive Securities to the record holders thereof. Upon the occurrence
of a Public Offering, the Company will return to the record holders thereof
certificates representing the Executive Securities (other than with respect to
any Executive Securities that remain unvested).

     (f) Representations and Warranties. The Executive Securityholder represents
and warrants that:

     (i) the Executive Securities to be acquired by the Executive Securityholder
pursuant to this Agreement and the Merger Agreement shall be acquired for the
Executive Securityholder’s own account and not with a view to, or intention of,
distribution thereof in violation of the Securities Act, or any applicable state
securities laws, and the Executive Securities shall not be disposed of in
contravention of the Securities Act or any applicable state securities laws;

     (ii) the Executive Securityholder will be, upon consummation of the Merger,
an executive officer of the Company or a Subsidiary thereof, is sophisticated in
financial matters and is able to evaluate the risks and benefits of the
investment in the Executive Securities;

3



--------------------------------------------------------------------------------



 



     (iii) the Executive Securityholder is able to bear the economic risk of his
or her investment in the Executive Securities for an indefinite period of time.
The Executive Securityholder understands that the Executive Securities have not
been registered under the Securities Act and, therefore, cannot be sold, and in
certain circumstances, transferred, unless subsequently registered under the
Securities Act or an exemption from such registration is available;

     (iv) the Executive Securityholder has had an opportunity to ask questions
and receive answers concerning the terms and conditions of the offering of the
Executive Securities and has had full access to such other information
concerning the Company as he or she has requested; and

     (v) this Agreement constitutes the legal, valid and binding obligation of
the Executive Securityholder, enforceable in accordance with its terms, and the
execution, delivery and performance of this Agreement by the Executive
Securityholder does not and shall not conflict with, violate or cause a breach
of any agreement, contract or instrument to which the Executive Securityholder
is a party or any judgment, order or decree to which the Executive
Securityholder is subject.

     (g) No Employment Obligation. As an inducement to the Company to issue the
Executive Securities to the Executive Securityholder hereunder, and as a
condition thereto, the Executive Securityholder acknowledges and agrees that:

     (i) neither the issuance of the Executive Securities to the Executive
Securityholder hereunder nor any provision contained herein shall entitle the
Executive Securityholder to remain in the employment of the Company or any of
its Subsidiaries or affect the right of the Company or any of its Subsidiaries
to terminate the Executive Securityholder’s employment at any time; and

     (ii) neither the Company nor its Subsidiaries shall have any duty or
obligation to disclose to the Executive Securityholder, and the Executive
Securityholder shall have no right to be advised of, any information regarding
the Company or its Subsidiaries (except in connection with a determination of
the Fair Market Value of the Executive Securities) at any time prior to, upon or
in connection with the repurchase of the Executive Securities upon the
termination of Executive Securityholder’s employment with the Company or any of
its Subsidiaries or as otherwise provided hereunder.

     (h) 83(b) Election. Within 30 days after the date of hereof, the Executive
Securityholder will make an effective election with respect to his Incentive
Equity with the Internal Revenue Service under Section 83(b) of the Internal
Revenue Code of 1986, as amended (the “Internal Revenue Code”) and the
regulations promulgated thereunder in the form of Exhibit A attached hereto.

     (i) Stock Powers. At the Closing, (i) the Executive Securityholder shall
execute in blank ten stock transfer powers in the form of Exhibit B attached
hereto (the “Stock Powers”)

4



--------------------------------------------------------------------------------



 



with respect to his Purchased Equity represented by certificates and Incentive
Equity and shall deliver such Stock Powers to the Company. The Stock Powers
shall authorize the Company to assign, transfer and deliver the shares of
Purchased Equity represented by certificates and Incentive Equity to the
appropriate acquirer thereof pursuant to Section 4 below or Section 6 of the
Stockholders Agreement and under no other circumstances and (ii) the Executive
Securityholder’s spouse shall execute the consent in the form of Exhibit C
attached hereto.

     (j) Investment Company. Upon consummation of the Merger, the Company shall
cause the Investment Company to execute a joinder to this Agreement in the form
of Exhibit D attached hereto, and the parties hereto agree that upon execution
of such joinder the Investment Company shall become a party hereto.

     (k) Executive Securities Purchase Plans. The shares of Class A Common Stock
and Class B Common Stock and the options to purchase shares of the Preferred
Stock are being granted to the Executive Securityholder pursuant to the HCI
Acquisition Corp. Executive Securities Purchase Plan (the “Company Purchase
Plan”). The options to purchase shares of the Investment Company Preferred are
being granted to the Executive Securityholder pursuant to the Hillman Investment
Company Executive Securities Purchase Plan (the “Investment Company Purchase
Plan” and together with the Company Purchase Plan, the “Purchase Plans”). The
Executive Securities being issued under the Purchase Plans are intended to
qualify for an exemption from the registration requirements (i) under the
Securities Act, pursuant to Rule 701 promulgated thereunder, and (ii) under
applicable state securities laws.

     2. Vesting of Executive Securities.

     (a) Vesting of Purchased Equity. All Purchased Equity shall be fully
vested, and with respect to the Purchased Options, fully exercisable, upon
issuance hereunder.

     (b) Vesting of Incentive Equity. The Executive Securityholder’s Incentive
Equity shall be subject to vesting in the manner specified in this Section 2(b).

     (i) Except as otherwise provided in this Section 2(b), the shares of
Incentive Equity will become vested in accordance with the following schedule,
if as of each such date the Executive Securityholder is still employed by the
Company or any of its Subsidiaries:

          Cumulative Percentage of Date   Incentive Equity to be Vested
1st Anniversary of date hereof
  20%
 
   
2nd Anniversary of date hereof
  40%
 
   
3rd Anniversary of date hereof
  60%
 
   
4th Anniversary of date hereof
  80%
 
   
5th Anniversary of date hereof
  100%

5



--------------------------------------------------------------------------------



 



     (ii) Upon the occurrence of a Sale of the Company, all of the Executive
Securityholder’s shares of Incentive Equity which have not yet become vested
shall become vested at the time of such event, if as of the date of such event
the Executive Securityholder is still employed by the Company or any of its
Subsidiaries.

     (c) Vesting of Preferred Options. The Preferred Options may be exercised
only to the extent they have become vested. The Executive Securityholder’s
Preferred Options shall be subject to vesting in the manner specified in this
Section 2(c).

     (i) Except as otherwise provided in this Section 2(c), the Preferred
Options will become vested in accordance with the following schedule, if as of
each such date the Executive Securityholder is still employed by the Company or
any of its Subsidiaries:

          Cumulative Percentage of Date   Preferred Options to be Vested
1st Anniversary of date hereof
  20%
 
   
2nd Anniversary of date hereof
  40%
 
   
3rd Anniversary of date hereof
  60%
 
   
4th Anniversary of date hereof
  80%
 
   
5th Anniversary of date hereof
  100%

     (ii) Upon the occurrence of a Sale of the Company, all of the Executive
Securityholder’s Preferred Options which have not yet become vested shall become
vested and fully exercisable at the time of such event, if as of the date of
such event the Executive Securityholder is still employed by the Company or any
of its Subsidiaries.

     (d) Expiration of Preferred Options and Purchased Options. The Preferred
Options shall expire at the close of business on March 31, 2014 and the
Purchased Options shall expire at the close of business on March 31, 2028 (in
either case, such date being hereinafter referred to as the “Expiration Date”),
subject to earlier expiration as provided herein. In no event shall any part of
the Executive Securityholder’s Preferred Options and Purchased Options be
exercisable after the applicable Expiration Date. Except as otherwise provided
herein, any portion of the Executive Securityholder’s Preferred Options that was
not vested and exercisable as of the date his employment with the Company or any
of its Subsidiaries terminated shall expire and be cancelled on such date.

     3. Restrictions on Transfer of Executive Securities; Restriction on
Conversion of Common Stock.

     (a) Transfer of Executive Securities.

6



--------------------------------------------------------------------------------



 



     (i) The holders of Executive Securities shall not sell, transfer, assign,
pledge or otherwise dispose of (a “Transfer”) any interest in any Executive
Securities (other than Purchased Options and Preferred Options that have not
been exercised), except pursuant to (i) the provisions of Sections 5 and 6 of
the Stockholders Agreement, (ii) the provisions of Section 3 of the Investment
Company Stockholders Agreement, (iii) a Sale of the Company, (iv) the provisions
of Section 3(b) hereof or (v) the provisions of Section 4 hereof.

     (ii) The Purchased Options and the Preferred Options are personal to the
Executive Securityholder, and any Purchased Options or Preferred Options that
have not been exercised in accordance with the terms hereof are not transferable
by the Executive Securityholder other than by (i) will or the laws of descent
and distribution, (ii) the provisions of Section 4 hereof and (iii) the
provisions of Section 7(b) hereof.

     (b) Certain Permitted Transfers. The restrictions set forth in Section
3(a)(i) shall not apply with respect to any Transfer of Executive Securities
made (i) pursuant to applicable laws of descent and distribution or to such
Person’s legal guardian in case of any mental incapacity or among such Person’s
Family Group, or (ii) at such time as the Investor Group sells Common Stock in a
Public Sale, but in the case of this clause (ii) only an amount (the “Transfer
Amount”) equal to the number of Vested Shares owned by the Executive
Securityholder multiplied by a fraction (the “Transfer Fraction”), the numerator
of which is the number of shares of Common Stock sold by the Investor Group in
such Public Sale and the denominator of which is the total number of shares of
Common Stock held by the Investor Group prior to the Public Sale; provided that,
if at the time of a Public Sale by the Investor Group, the Executive
Securityholder chooses not to Transfer the Transfer Amount, the Executive
Securityholder shall retain the right to Transfer an amount of Vested Shares at
a future date equal to the number of Vested Shares owned by the Executive
Securityholder at such future date multiplied by the Transfer Fraction; provided
further that, the restrictions contained in this Section 3 will continue to be
applicable to the Executive Securities after any Transfer of the type referred
to in clause (i) and the transferees of such Executive Securities will agree in
writing to be bound by the provisions of this Agreement. Any transferee of
Executive Securities pursuant to a transfer in accordance with the provisions of
this Section 3(b) is herein referred to as a “Permitted Transferee.” Upon the
transfer of Executive Securities pursuant to this Section 3(b), the transferring
Executive Securityholder will deliver a written notice (a “Transfer Notice”) to
the Company. In the case of a Transfer pursuant to clause (i) hereof, the
Transfer Notice will disclose in reasonable detail the identity of the Permitted
Transferee(s).

     (c) Termination of Restrictions. The restrictions set forth in
Sections 3(a)(i) and 3(b) above will continue with respect to each of the
Executive Securities until the earlier of (i) the date on which such Executive
Securities have been transferred in a Public Sale as permitted by this Section 3
or (ii) the consummation of a Sale of the Company. The restrictions set forth in
Section 3(a)(ii) will not terminate.

     (d) Legends. The certificates representing the Executive Securities will
bear a legend in substantially the following form:

7



--------------------------------------------------------------------------------



 



“THE SECURITIES REPRESENTED BY THIS CERTIFICATE WERE ORIGINALLY ISSUED AS OF
MARCH 31, 2004, HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE “ACT”), AND MAY NOT BE SOLD OR TRANSFERRED IN THE ABSENCE OF AN
EFFECTIVE REGISTRATION STATEMENT UNDER THE ACT OR AN EXEMPTION FROM REGISTRATION
THEREUNDER. THE SECURITIES REPRESENTED BY THIS CERTIFICATE ARE ALSO SUBJECT TO
ADDITIONAL RESTRICTIONS ON TRANSFER, CERTAIN REPURCHASE OPTIONS AND CERTAIN
OTHER AGREEMENTS SET FORTH IN AN EXECUTIVE SECURITIES AGREEMENT BETWEEN THE
COMPANY AND AN EXECUTIVE OF THE COMPANY DATED AS OF MARCH 31, 2004. A COPY OF
SUCH AGREEMENT MAY BE OBTAINED BY THE HOLDER HEREOF AT THE COMPANY’S PRINCIPAL
PLACE OF BUSINESS WITHOUT CHARGE.”

     4. Repurchase of Executive Securities.

     (a) Repurchase of Purchased Equity.

     (i) If the Executive Securityholder’s employment terminates due to
termination by the Company or any of its Subsidiaries with Cause, then the
Company, the Investment Company (in the case of Executive Securities of the
Investment Company) and the Investor Group shall have the right to repurchase
the Executive Securityholder’s Purchased Equity (A) at a price per share of
Purchased Equity (other than Purchased Options) equal to the lesser of the Fair
Market Value and the Original Cost thereof and (B) with respect to the Purchased
Options, at a price per share of Purchased Option Underlying Stock equal to
(I) the lesser of the Fair Market Value and Original Cost less (II) the Exercise
Price payable with respect each such share of Purchased Option Underlying Stock.

     (ii) Upon a resignation by the Executive Securityholder without Good
Reason, the Executive Securityholder shall have the right to require the Company
or the Investment Company (in the case of Executive Securities of the Investment
Company) to repurchase his Purchased Equity (a “Purchased Equity Put”), or if
the Executive Securityholder does not exercise the Purchased Equity Put in
accordance with the terms hereof, the Company, the Investment Company (in the
case of Executive Securities of the Investment Company) and the Investor Group
shall have the right to repurchase the Executive Securityholder’s Purchased
Equity, in either case, (A) at a price per share of Purchased Equity (other than
Purchased Options) equal to the Fair Market Value thereof and (B) with respect
to the Purchased Options, at a price per share of Purchased Option Underlying
Stock equal to the Fair Market Value thereof less any Exercise Price payable
with respect each such share of Purchased Option Underlying Stock; provided that
after the closing of the Purchased Equity Put with the Executive Securityholder
(including delivery of all the Executive Securities by the Executive
Securityholder), the Company, the Investment Company (in the case of Executive
Securities of the Investment

8



--------------------------------------------------------------------------------



 



Company) or the Investor Group shall be permitted to postpone payment of the
amount owed in connection with the Purchased Equity Put exercised pursuant to
this Section 4(a)(ii) for up to 2 years from the date of such resignation.

     (iii) If the Executive Securityholder’s employment terminates due to
(A) termination by the Company or any of its Subsidiaries without Cause,
(B) death or Disability, (C) Retirement or (D) resignation by the Executive
Securityholder for Good Reason, then the Executive Securityholder shall have a
Purchased Equity Put, or if the Executive Securityholder does not exercise the
Purchased Equity Put in accordance with the terms hereof, the Company, the
Investment Company (in the case of Executive Securities of the Investment
Company) and the Investor Group shall have a right to repurchase the Executive
Securityholder’s Purchased Equity, in either case, (I) at a price per share of
Purchased Equity (other than Purchased Options) equal to the Fair Market Value
and (II) with respect to the Purchased Options, at a price per share of
Purchased Option Underlying Stock equal to the Fair Market Value less the
Exercise Price payable with respect each such share of Purchased Option
Underlying Stock.

     (b) Repurchase of Incentive Equity.

     (i) If the Executive Securityholder’s employment terminates due to
termination by the Company or any of its Subsidiaries with Cause, then the
Company and the Investor Group shall have the right to repurchase the Executive
Securityholder’s Incentive Equity (whether Vested Incentive Equity or Unvested
Incentive Equity) at a price per share equal to the lesser of the Fair Market
Value and Original Cost.

     (ii) Upon a resignation by the Executive Securityholder without Good Reason
after the third anniversary of the date hereof, the Executive Securityholder
shall have the right to require the Company to repurchase his Incentive Equity
(an “Incentive Equity Put”), or if the Executive Securityholder does not
exercise the Incentive Equity Put in accordance with the terms hereof, the
Company and the Investor Group shall have the right to repurchase
            shares of the Executive Securityholder’s Incentive Equity, in either
case, at a price per share of Vested Incentive Equity equal to the Fair Market
Value and at a price per share of Unvested Incentive Equity equal to the lesser
of the Fair Market Value and Original Cost; provided that after the closing of
the Incentive Equity Put with the Executive Securityholder (including delivery
of all the Executive Securities by the Executive Securityholder), the Company
and the Investor Group shall be permitted to postpone payment of the amount owed
in connection with the Incentive Equity Put exercised pursuant to this
Section 4(b)(ii) for up to 2 years from the date of such resignation.

     (iii) Upon a resignation by the Executive Securityholder without Good
Reason on or prior to the third anniversary of the date hereof, the Executive
Securityholder shall have the right to exercise an Incentive Equity Put, or if
the Executive Securityholder does not exercise the Incentive Equity Put in
accordance with the terms hereof, then the Company and the Investor Group shall
have the right to repurchase the shares of the

9



--------------------------------------------------------------------------------



 



Executive Securityholder’s Incentive Equity (whether Vested Incentive Equity or
Unvested Incentive Equity), in either case, at a price per share equal to the
lesser of the Fair Market Value and Original Cost.

     (iv) If the Executive Securityholder’s employment terminates due to
(A) termination by the Company or any of its Subsidiaries without Cause,
(B) death or Disability, (C) Retirement or (D) resignation by the Executive
Securityholder for Good Reason, then the Executive Securityholder shall have an
Incentive Equity Put, or if the Executive Securityholder does not exercise the
Incentive Equity Put in accordance with the terms hereof, the Company and the
Investor Group shall have a right to repurchase shares of the Executive
Securityholder’s Incentive Equity, in either case, at a price per share of
Vested Incentive Equity equal to the Fair Market Value and at a price per share
of Unvested Incentive Equity equal to the lesser of the Fair Market Value and
Original Cost.

     (c) Repurchase of Preferred Options.

     (i) If the Executive Securityholder’s employment terminates due to
termination by the Company or any of its Subsidiaries with Cause, then the
Company, the Investment Company (in the case of Executive Securities of the
Investment Company) and the Investor Group shall have the right to repurchase
the Executive Securityholder’s Vested Preferred Options at a price per share of
Preferred Option Underlying Stock equal to the lesser of the Fair Market Value
and Original Cost less any Exercise Price payable with respect to each such
share of Preferred Option Underlying Stock.

     (ii) Upon a resignation by the Executive Securityholder without Good Reason
after the third anniversary of the date hereof, the Executive Securityholder
shall have a right to require the Company or the Investment Company (in the case
of Executive Securities of the Investment Company) to repurchase (a “Preferred
Option Put”) his Vested Preferred Options, or if the Executive Securityholder
does not exercise the Preferred Option Put in accordance with the terms hereof,
then the Company, the Investment Company and the Investor Group shall have a
right to repurchase the Executive Securityholder’s Vested Preferred Options, in
either case, at a price per share of Preferred Option Underlying Stock equal to
the Fair Market Value less any Exercise Price payable with respect to each such
share of Preferred Option Underlying Stock; provided that after the closing of
the Preferred Option Put with the Executive Securityholder (including delivery
of all the Executive Securities by the Executive Securityholder), the Company,
the Investor Group or the Investment Company shall be permitted to postpone
payment of the amount owed in connection with a Preferred Option Put exercised
pursuant to this Section 4(c)(ii) for up to 2 years from the date of the
Executive Securityholder’s resignation.

     (iii) Upon a resignation by the Executive Securityholder without Good
Reason on or prior to the third anniversary of the date hereof, the Executive
Securityholder shall have a Preferred Option Put on his Vested Preferred
Options, or if the Executive

10



--------------------------------------------------------------------------------



 



Securityholder does not exercise the Preferred Option Put in accordance with the
terms hereof, then the Company, the Investment Company (in the case of Vested
Preferred Options held in the Investment Company) and the Investor Group shall
have a right to repurchase the Executive Securityholder’s Vested Preferred
Options, in either case, at a price per share of Preferred Option Underlying
Stock equal to the lesser of the Fair Market Value and Original Cost less any
Exercise Price payable with respect to each such share of Preferred Option
Underlying Stock.

     (iv) If the Executive Securityholder’s employment with the Company or any
of its Subsidiaries terminates due to (A) termination by the Company without
Cause, (B) death or Disability, (C) Retirement or (D) resignation by the
Executive Securityholder for Good Reason, then the Executive Securityholder
shall have a Preferred Option Put for his Vested Preferred Options, or if the
Executive Securityholder does not exercise the Preferred Option Put in
accordance with the terms hereof, then the Company, the Investment Company (in
the case of Vested Preferred Options held in the Investment Company) and the
Investor Group shall have the right to repurchase the Executive Securityholder’s
Vested Preferred Options, in either case, at a price per share of Preferred
Option Underlying Stock equal to the Fair Market Value less any Exercise Price
payable with respect to each such share of Preferred Option Underlying Stock.

     (d) Put Option Procedures.

     (i) In the event that the Executive Securityholder becomes entitled to
exercise a Put Option pursuant to this Section 4 (a “Put Event”), the Executive
Securityholder (or his personal representative, if the Executive Securityholder
is deceased or incompetent) may, at his or her discretion, exercise all (but not
less than all) of the Put Options then exercisable for all (but not less than
all) of the Executive Securities subject to the Put Options by delivering
written notice (the “Put Notice”) to the Company specifying the number of
Executive Securities to be repurchased by the Company within 40 days following
the occurrence of the Put Event (the “Put Option Exercise Period”).

     (ii) Upon the delivery of the Put Notice and subject to the provisions
herein and in the Put Notice, the Company or the Investment Company (in the case
of Executive Securities of the Investment Company), as the case may be, shall,
in accordance with the terms hereof promptly determine the purchase price for
the Executive Securities (the “Put Price”), and, within 20 days after the
determination of the Put Price, shall purchase and the Executive Securityholder
shall sell the number of the Executive Securities specified in the Put Notice at
a mutually agreeable time and place.

     (iii) Notwithstanding any provision herein to the contrary and subject to
Section 4(f) hereof, the maximum amount that the Company or the Investment
Company collectively shall be required to pay during each calendar year in
connection with the Put Options held by the Executive Securityholders is
$5,000,000 (the “Put Option Cap”). In the event that the aggregate purchase
price for the Put Options exercised by the Executive Securityholders in any
calendar year exceeds the Put Option Cap, the amount of such

11



--------------------------------------------------------------------------------



 



     excess shall be applied to the Put Option Cap for the next calendar year or
succeeding years.

     (iv) The Company and the Investment Company will be entitled to receive
customary representations and warranties from the sellers regarding such sale
and to require that all sellers’ signatures be guaranteed.

     (e) Repurchase Option Procedures.

     (i) Repurchase Option Procedure for the Company. With respect to any
repurchase option other than a Put Option (which shall be governed by the
procedures set forth in Section 4(d)) and subject to the Executive
Securityholder’s prior right to exercise a Put Option upon the occurrence of a
Put Event, the Company or the Investment Company (in the case of Executive
Securities of the Investment Company) may elect to repurchase all or any portion
of the Executive Securities subject to repurchase as provided herein (the
“Available Securities”) of an Executive Securityholder whose employment with the
Company or any of its Subsidiaries has terminated (the “Termination”) as
described in Sections 4(a), 4(b) or 4(c) (the “Repurchase Option”) by delivery
of written notice (a “Repurchase Notice”) to the holders of such Executive
Securities within 120 days after the date of the Termination (the “Repurchase
Notice Period”) if a Put Event has not occurred, or if a Put Event has occurred,
within 120 days following the expiration of the Put Option Exercise Period. The
Repurchase Notice shall set forth the aggregate consideration to be paid for
such Available Securities and the time (not to be later than 20 days after such
notice) and place for the closing of the transaction.

     (ii) Repurchase Option Procedure for Investor Group. If for any reason the
Company or the Investment Company (in the case of Executive Securities of the
Investment Company) does not elect to purchase all of the Available Securities,
the Investor Group shall be entitled to exercise the Repurchase Option for all
or any portion of the Available Securities. As soon as practicable after the
Company or the Investment Company (in the case of Executive Securities of the
Investment Company) has determined that it will not purchase all of the
Available Securities, but in any event within 80 days after the Termination if a
Put Event has not occurred, or if a Put Event has occurred, within 80 days
following the expiration of the Put Option Exercise Period, the Company or the
Investment Company (in the case of Executive Securities of the Investment
Company) shall give written notice (the “Option Notice”) to each member of the
Investor Group setting forth the number of Available Securities and the purchase
price for the Available Securities. The members of the Investor Group may elect
to purchase all or any portion of the Available Securities by giving written
notice to the Company or the Investment Company (in the case of Executive
Securities of the Investment Company) within 30 days after the Option Notice has
been delivered to such member of the Investor Group by the Company or the
Investment Company (in the case of Executive Securities of the Investment
Company). If the members of the Investor Group elect to purchase an aggregate
amount of Available Securities in excess of the amount of Available Securities
specified in the Option Notice, the Available Securities

12



--------------------------------------------------------------------------------



 



shall be allocated among the members of the Investor Group based on the amount
of such type or types of Stockholder Shares (as defined in the Stockholders
Agreement) owned by each member of the Investor Group on the date of the Option
Notice and the type of Available Securities. Any member of the Investor Group
may condition his, her or its election to purchase such Available Securities on
the election of one or more other members of the Investor Group to purchase
Available Securities. As soon as practicable, and in any event within ten days
after the expiration of the 30-day period set forth above, the Company or the
Investment Company (in the case of Executive Securities of the Investment
Company) shall deliver a notice to the holders of such Available Securities
setting forth the aggregate consideration to be paid by the respective members
of the Investor Group for such Available Securities and the time (not to be
later than 20 days after such notice) and place for the closing of the
transaction. At the time the Company or the Investment Company (in the case of
Executive Securities of the Investment Company) delivers such notice to the
holders of such Available Securities, the Company or the Investment Company (in
the case of Executive Securities of the Investment Company) shall also deliver
written notice to each member of the Investor Group setting forth the amount of
securities such member is entitled to purchase, the aggregate purchase price and
the time and place of the closing of the transaction.

     (iii) Representations and Warranties; Signatures. The Company, the
Investment Company (in the case of Executive Securities of the Investment
Company) and the Investor Group, as the case may be, will be entitled to receive
customary representations and warranties from the sellers regarding such sale
and to require that all sellers’ signatures be guaranteed.

     (iv) Revocation. Notwithstanding anything to the contrary contained in this
Agreement, if in connection with a Repurchase Option the holder of Executive
Securities delivers the notice of disagreement described in the definition of
Fair Market Value, or if the Fair Market Value of the Executive Securities is
determined to be an amount more than 10% greater than the repurchase price for
Executive Securities originally determined by the Board, each of the Company,
the Investment Company (in the case of Executive Securities of the Investment
Company) and each member of the Investor Group who has exercised its, their or
his Repurchase Option shall have the right to revoke its, their or his exercise
of the Repurchase Option, as the case may be, for all or any portion of the
Executive Securities elected to be repurchased by it, them or him by delivering
notice of such revocation in writing to the holder of the Executive Securities
during (A) the thirty-day period beginning on the date the Company, the
Investment Company (in the case of Executive Securities of the Investment
Company) and the relevant members of the Investor Group receive the Executive
Securityholder’s written notice of disagreement or (B) the thirty-day period
beginning on the date the Company, the Executive Securityholder, the Investment
Company (in the case of Executive Securities of the Investment Company) and the
relevant members of the Investor Group are given written notice that the Fair
Market Value of the Executive Securities was finally determined to be an amount
more than 10% greater than the repurchase price for such Executive Securities

13



--------------------------------------------------------------------------------



 



originally determined by the Board. The closing of the transaction shall be
postponed until the expiration of the thirty-day period described in the
preceding sentence and shall in any event be postponed until the Fair Market
Value of the Executive Securities is finally determined pursuant to the
procedure described in the definition of Fair Market Value.

     (f) Manner of Payment. The Company, the Investment Company and/or a member
of the Investor Group, as applicable, shall pay for the Executive Securities to
be repurchased pursuant to the Repurchase Option or a Put Option by delivery of
a cashier’s check or wire transfer of funds. Alternatively, the Company or the
Investment Company (in the case of Executive Securities of the Investment
Company) may pay the purchase price for the Executive Securities to be
repurchased pursuant to the Repurchase Option or a Put Option by offsetting
against any indebtedness or obligations for advanced or borrowed funds owed by
the applicable Executive Securityholder to the Company or the Investment
Company. Notwithstanding anything to the contrary contained in this Agreement,
all repurchases of Executive Securities by the Company or the Investment Company
shall be subject to applicable federal and state laws and to restrictions
contained in the Company’s and its Subsidiaries’ debt financing arrangements. If
any such laws or restrictions prohibit the repurchase of Executive Securities
hereunder which the Company or the Investment Company is otherwise entitled to
make, the time periods provided in this Section 4 shall be suspended, and the
Company or the Investment Company may make such repurchases as soon as it is
permitted to do so under such laws or restrictions. Alternatively, if and to the
extent any such laws or restrictions prohibit the repurchase of Executive
Securities hereunder for cash, the Company or the Investment Company (in the
case of Executive Securities of the Investment Company) may, at its sole option,
repurchase such Executive Securities, in which case the amount of the purchase
price which is not able to be paid in cash shall be paid for by the issuance of
a subordinated promissory note, which, subject to the approval of the senior and
senior subordinated lender(s) of the Company and its Subsidiaries, shall be
payable as soon as the Company or the Investment Company is permitted to pay
such note under such laws or restrictions and shall bear interest (payable
annually) at a floating rate per annum equal to the prime or base rate of
interest (as established and publicly announced in The Wall Street Journal).

     (g) Termination of Certain Repurchase Options. The Repurchase Options and
Put Options set forth in this Section 4 shall terminate with respect to the
Executive Securities (other than with respect to unvested Executive Securities)
upon (i) the date on which such Executive Securities have been transferred in a
Public Sale as permitted by Section 3 or (ii) consummation of a Sale of the
Company.

     (h) 2004 Stock Option Plan. To the extent that the Executive Securityholder
is granted an option to purchase shares of Common Stock under the Company’s 2004
Stock Option Plan, the written agreement pursuant to which such option is
granted shall include repurchase rights for the Company and/or such other
Persons as determined by the Company that are substantially similar to the
repurchase rights set forth in this Agreement with respect to the Executive
Securityholder’s Incentive Equity.

14



--------------------------------------------------------------------------------



 



     5. Transfer. Prior to transferring any Executive Securities (other than in
a Public Sale, a Sale of the Company, Section 4 hereof, Section 5 of the
Stockholders Agreement and Section 3 of the Investment Company Stockholders
Agreement) to any Person, the transferring Executive Securityholder will cause
the prospective transferee to be bound by this Agreement and to execute and
deliver to the Company a counterpart to this Agreement. Any Transfer or
attempted Transfer of any Executive Securities in violation of any provision of
this Agreement shall be void, and the Company shall not record such Transfer on
its books or treat any purported transferee of such Executive Securities as the
owner of such units for any purpose.

     6. Definitions.

     “Affiliate” means with respect to any Person, any other Person controlling,
controlled by, or under common control with such first Person and in the case of
a Person which is a partnership, any partner of that Person.

     “Board” means the Board of Directors of the Company.

     “Cause” means (i) the willful failure to substantially perform duties
required in connection with the Executive Securityholder’s employment
commensurate with position, other than due to Disability; (ii) a willful act
which constitutes gross misconduct or fraud and which is injurious to the
Company or its Subsidiaries; (iii) conviction of, or plea of guilty or no
contest to, a felony; or (iv) any material breach of confidentiality, noncompete
or non-solicitation agreements with the Company or any of its Subsidiaries which
is not cured within 10 days after written notice from the Company.

     “CHS” means Code Hennessy & Simmons IV LP, a Delaware limited partnership
and any Affiliate thereof.

     “Class C Common Stock” means the Company’s Class C Common Stock, par value
$0.01 per share.

     “Common Stock” means the Company’s Class A Common Stock, Class B Common
Stock and Class C Common Stock.

     “Disability “ means the Executive Securityholder’s inability to carry out
effectively his duties and obligations to the Company or any of its Subsidiaries
or to participate effectively and actively in the management of the Company or
any of its Subsidiaries for a period of more than 26 weeks in any 12-month
period as a result of any mental or physical disability or incapacity as defined
in the Americans with Disabilities Act or as otherwise as determined in the
reasonable good faith judgment of the Board.

     “Executive Securities” shall mean the Purchased Equity, Incentive Equity
and Preferred Options collectively. Executive Securities will continue to be
Executive Securities in the hands of any holder other than the Executive
Securityholder (except for the Company, the Investment Company and other
Stockholders, and except for transferees in a Sale of the Company), and

15



--------------------------------------------------------------------------------



 



except as otherwise provided herein, each such other holder of Executive
Securities will succeed to all rights and obligations attributable to the
Executive Securityholder as a holder of Executive Securities hereunder.
Executive Securities will also include the Company’s and the Investment
Company’s securities issued with respect to Executive Securities by way of a
stock split or stock dividend and securities into which such shares of stock or
rights to acquire stock may be changed by reason of a recapitalization,
reorganization, merger, consolidation or any other change in the structure or
capitalization of the Company, including but not limited to debt or shares of
common stock and/or preferred stock and/or options of any corporate successor to
the business of the Company or the Investment Company, whether issued in
connection with a public offering of securities of such entity or otherwise.

     “Exercise Price” with respect to (i) the Purchased Options, shall equal
$194.15 per share of Purchased Option Underlying Stock and (ii) the Preferred
Options, shall be $1,000 per share of Preferred Option Underlying Stock.

     “Fair Market Value” of any Executive Securities means the composite closing
price of the sales of such Executive Securities on the securities exchanges on
which such Executive Securities may at the time be listed (as reported in The
Wall Street Journal), or, if there have been no sales on any such exchange on
any day, the average of the highest bid and lowest asked prices on all such
exchanges at the end of such day, or, if such Executive Securities are not so
listed, the closing price (or last price, if applicable) of sales of such
Executive Securities on The Nasdaq Stock Market (as reported in The Wall Street
Journal), or if such Executive Securities are not quoted in The Nasdaq Stock
Market but are traded over-the-counter, the average of the highest bid and
lowest asked prices on such day in the over-the-counter market as reported by
the National Quotation Bureau Incorporated, or any similar successor
organization, in each such case averaged over a period of 21 days consisting of
the day as of which the Fair Market Value is being determined and the 20
consecutive business days prior to such day. If at any time such Executive
Securities are not listed on any securities exchange, quoted in The Nasdaq Stock
Market, or quoted in the over-the-counter market, the “Fair Market Value” of
such Executive Securities shall mean the fair market value of such Executive
Securities as determined by the Board reasonably and in good faith on an
enterprise basis, taking into account all relevant factors determinative of
value (including the lack of liquidity of such Executive Securities due to the
Company’s status as a privately held corporation, but without regard to any
discounts for minority interests), using valuation techniques then prevailing in
the securities industry (e.g., discounted cash flows and/or comparable
companies) and assuming full disclosure of all relevant information and a
reasonable period of time for effectuating such sale; provided that upon the
Executive Securityholder’s request the Board shall provide the Executive
Securityholder with reasonable supporting information regarding the Board’s
determination of the Fair Market Value; and further provided that if the
Executive Securityholder disagrees with the Board’s determination of the Fair
Market Value, then the Executive Securityholder shall provide notice of his
disagreement to the Company and the Investor Group within thirty days after the
Board provides notice to the Executive Securityholder of its determination, in
which case the “Fair Market Value” shall be determined by an investment banking
firm agreed upon by the Company and the Executive Securityholder, which firm
shall submit to the Company and the Executive

16



--------------------------------------------------------------------------------



 



Securityholder a report within 30 days of its engagement setting forth such
determination. If the parties are unable to agree on an investment banking firm
within 20 days after the Executive Securityholder provides notice to the Board
of his disagreement, the Company and the Executive Securityholder shall each
select an investment bank of recognized national standing and such two
investment banking firms shall select a third investment banking firm. Such
third investment banking firm shall render a determination within 30 days of its
engagement. The determination of such firm will be final and binding upon all
parties. If an investment banking firm is to make the Fair Market Value
determination hereunder, the Executive Securityholder, on the one hand, and the
Company, on the other hand, shall submit in writing their respective estimates
of the Fair Market Value at the time the investment banking firm is requested to
make such determination, and such investment banking firm’s determination of the
Fair Market Value shall not be higher than the highest estimate nor lower than
the lowest estimate as submitted by the Company and the Executive
Securityholder. The fees, costs and expenses of the investment banking firm
shall be allocated between the Company, on the one hand, and the Executive
Securityholder, on the other hand, in the same proportion that the amount by
which such party’s estimate of the Fair Market Value so submitted to the
investment banking differs from the Fair Market Value (as finally determined by
the investment banking firm) bears to the amount of the difference between such
party’s estimate of the Fair Market Value and the other party’s estimate of the
Fair Market Value. If the Company, the Investment Company (in the case of
Executive Securities of the Investment Company) or the Investor Group exercise
their revocation rights under Section 4(e)(iv), then the expenses of the
investment banking firm shall be borne by the Company in all cases. The Company
may require that the investment banking firm keep confidential any non-public
information received as a result of this paragraph pursuant to reasonable
confidentiality arrangements. Regardless of when a transaction based on a Fair
Market Value valuation is executed, the Fair Market Value shall be determined as
of the date of the Termination of the Executive Securityholder’s employment with
the Company or any of its Subsidiaries. Notwithstanding the foregoing, the
Executive Securityholder shall not have any appraisal right hereunder if a
similar appraisal right has been exercised by an employee of any the Company or
its Subsidiaries within the six months preceding the day as of which Fair Market
Value is being determined hereunder, and Fair Market Value has been determined
pursuant to such exercise of such appraisal right.

     “Family Group” means (i) a Person’s spouse and descendants (whether natural
or adopted), (ii) any trust solely for the benefit of the Person and/or any of
the Person’s spouse and/or descendants and (iii) any entity wholly owned by the
Person.

     “Good Reason” means the Executive Securityholder’s termination of his
employment with the Company and its Subsidiaries due to (i) any material
diminution in the Executive Securityholder’s position, authority or duties with
the Company and its Subsidiaries, (ii) the Company or any of its Subsidiaries
reassigning Executive to work at a location that is more than seventy-five
(75) miles from his current work location or (iii) the failure of the Company
and its Subsidiaries to pay the Executive Securityholder’s compensation or
bonuses or to provide benefits as agreed by the Company or its Subsidiaries and
Executive Securityholder or, as to benefits, as generally made available to
employees in Executive Securityholder’s position with

17



--------------------------------------------------------------------------------



 



the Company or its Subsidiaries, which is not cured within ten (10) days after
written notice from the Executive Securityholder. The Executive Securityholder’s
resignation for Good Reason must be delivered within thirty (30) days after the
occurrence of the event giving rise to the resignation.

     “Investment Company Stockholders Agreement” means that certain Stockholders
Agreement dated as of the date hereof by and among the Investment Company and
certain stockholders of the Investment Company, as amended.

     “Investor Common Stock” means any Common Stock issued to or held by the
Investor Group.

     “Investor Group” means those persons set forth on Schedule A to this
Agreement.

     “Options” means the Preferred Options and the Purchased Options.

     “Original Cost” with respect to (i) shares of Class A Common Stock and
Class B Common Stock shall be equal to $1,000 per share and (ii) Purchased
Option Underlying Stock and Preferred Option Underlying Stock, shall be equal to
$1,000 per share of Preferred Stock and $1,000 per share of Investment Company
Preferred (in each case as adjusted for stock splits, stock dividends or other
recapitalizations occurring after the date hereof).

     “Person” means an individual, a partnership, a corporation, an association,
a limited liability company, a joint stock company, a trust, a joint venture, an
unincorporated organization or any other entity (including, without limitation,
any governmental entity or any department, agency or political subdivision
thereof).

     “Preferred Option Underlying Stock” means, with respect to the Preferred
Options, the shares of Preferred Stock underlying the option (whether exercised
or exercisable) granted to the Executive Securityholder pursuant to
Section 1(c)(i) hereof and the shares of Investment Company Preferred underlying
the option (whether exercised or exercisable) granted to the Executive
Securityholder pursuant to Section 1(c)(ii) hereof.

     “Preferred Stock” means the Company’s Class A Preferred Stock, par value
$0.01 per share.

     “Public Offering” means an underwritten initial public offering and sale,
registered under the Securities Act, of shares of the Company’s Common Stock.

     “Public Sale” means any sale of Executive Securities (i) to the public
pursuant to an offering registered under the Securities Act or (ii) to the
public through a broker, dealer or market maker pursuant to the provisions of
Rule 144 (or any similar provision then in effect) adopted under the Securities
Act (other than Rule 144(k) prior to a Public Offering).

     “Purchased Option Underlying Stock” means, with respect to the Purchased
Options, the shares of Preferred Stock underlying the Company Preferred
Purchased Option (whether

18



--------------------------------------------------------------------------------



 



exercised or exercisable) and the shares of Investment Company Preferred
underlying the Investment Company Preferred Purchased Option (whether exercised
or exercisable).

     “Put Option” means the Purchased Equity Put, Incentive Equity Put and
Preferred Option Put.

     “Registration Agreement” means the Registration Agreement dated as of the
date hereof by and among the Company and certain Stockholders of the Company.

     “Retire” or “Retirement” means the Executive Securityholder’s retirement
from employment with the Company or any of its Subsidiaries at any time after he
reaches age 61.

     “Sale of the Company” means any transaction or series of transactions
pursuant to which any Person(s) or a group of related Persons (other than the
Investor Group and their Affiliates) in the aggregate acquire(s) (i) capital
stock of the Company possessing the voting power (other than voting rights
accruing only in the event of a default, breach or event of noncompliance) to
elect a majority of the Board (whether by merger, consolidation, reorganization,
combination, sale or transfer of the Company’s capital stock, shareholder or
voting agreement, proxy, power of attorney or otherwise) or (ii) all or
substantially all of the Company’s assets determined on a consolidated basis;
provided, that a Sale of the Company shall not include a Public Offering.

     “Securities Act” means the Securities Act of 1933, as amended from time to
time.

     “Stockholder” means any Person, other than the Company, who is a party to
the Stockholders Agreement as of the date hereof.

     “Stockholders Agreement” means that certain Stockholders Agreement dated as
of the date hereof by and among HCI and certain stockholders of HCI, as amended
from time to time in accordance with its terms.

     “Subsidiaries” means, with respect to any Person, any corporation, limited
liability company, partnership, association or other business entity of which
(i) if a corporation, a majority of the total voting power of shares of stock
entitled (without regard to the occurrence of any contingency) to vote in the
election of directors, managers or trustees thereof is at the time owned or
controlled, directly or indirectly, by such Person or one or more of the other
Subsidiaries of such Person or a combination thereof, or (ii) if a limited
liability company, partnership, association or other business entity, a majority
of the partnership or other similar ownership interest thereof is at the time
owned or controlled, directly or indirectly, by any Person or one or more
Subsidiaries of such Person or entity or a combination thereof. For purposes
hereof, a Person or Persons shall be deemed to have a majority ownership
interest in a limited liability company, partnership, association or other
business entity if such Person or Persons shall be allocated a majority of
limited liability company, partnership, association or other business entity
gains or losses or shall be or control any managing director or general partner
of such limited liability company, partnership, association or other business
entity.

19



--------------------------------------------------------------------------------



 



     “Unvested Incentive Equity” means any shares of the Incentive Equity that
have not become vested pursuant to the terms of Section 2(b) of this Agreement.

     “Unvested Preferred Options” means any Preferred Options that have not
become vested pursuant to the terms of Section 2(c) of this Agreement.

     “Vested Incentive Equity” means any shares of the Incentive Equity that
have become vested pursuant to the terms of Section 2(b) of this Agreement.

     “Vested Preferred Options” means any Preferred Options that have become
vested pursuant to the terms of Section 2(c) of this Agreement.

     “Vested Shares” means the shares of Vested Incentive Equity as of the
applicable date of determination and shares of Common Stock issued to the
Executive Securityholder pursuant to Section 1(a)(i).

     7. Options.

     (a) Procedure for Exercise of Options. The Executive Securityholder may
exercise all (but not less than all) of his Options, to the extent they have
vested and are exercisable, at any time and from time to time prior to the
applicable Expiration Date, by delivering written notice to the Company or the
Investment Company, as applicable, (to the attention of the Company’s or
Investment Company’s Secretary, as applicable) and written acknowledgement by
the Executive Securityholder that he has reviewed and has been afforded an
opportunity to ask questions of management of the Company or the Investment
Company, as applicable, with respect to all financial and other information
provided to him regarding the Company or the Investment Company, as applicable,
together with payment of the Exercise Price for the Options being exercised.
Notwithstanding anything to the contrary contained in this Agreement, (i) the
Preferred Options must be exercised in tandem such that any exercise of a
Preferred Option to purchase shares of Preferred Stock or Investment Company
Preferred, as the case may be, must be accompanied by an exercise of Preferred
Options to purchase an equal number shares of Investment Company Preferred and
Preferred Stock, respectively and (ii) the Purchased Options must be exercised
in tandem such that any exercise of the Company Preferred Purchased Option or
the Investment Company Preferred Purchased Option, as the case may be, must be
accompanied by an exercise of the Investment Company Preferred Purchased Option,
in the case of an exercise of the Company Preferred Purchased Option, and the
Company Preferred Purchased Option, in the case of an exercise of the Investment
Company Preferred Purchased Option. Subject to vesting, the Executive
Securityholder’s Options may be exercised in whole or in part upon payment of an
amount (the “Option Price”) equal to the product of (i) the applicable Exercise
Price multiplied by (ii) the number of shares of Purchased Option Underlying
Stock or Preferred Option Underlying Stock, as applicable, underlying the
Options being exercised. Payment shall be made in cash (including check, bank
draft or money order). As a condition to any exercise of the Options, the
Executive Securityholder shall permit the Company or the Investment Company, as
applicable, to deliver to him all financial and other information regarding the
Company or the Investment Company, as applicable, it believes necessary to

20



--------------------------------------------------------------------------------



 



enable him to make an informed investment decision, and the Executive
Securityholder shall make all customary investment representations which the
Company or the Investment Company, as applicable, requires.

     (b) Sale of the Company. In the event of a Sale of the Company, the Board
may (i) terminate any unvested Options without payment or notice of any kind,
(ii) terminate any vested Options for a cash payment equal to the excess of the
Fair Market Value per share of Purchased Option Underlying Stock or Preferred
Option Underlying Stock, as applicable, (measured as of the date of such Sale of
the Company) over such Option’s Exercise Price multiplied by the number of
shares of Purchased Option Underlying Stock or Preferred Option Underlying
Stock, as applicable, with respect to the Options to be terminated, or
(iii) terminate any vested Options without payment or notice of any kind to the
extent that the Fair Market Value per share of Purchased Option Underlying Stock
or Preferred Option Underlying Stock, as applicable (measured as of the date of
such Sale of the Company), is less than or equal to such Option’s Exercise
Price.

     (c) Dividends. If either the Company or the Investment Company pays a
dividend upon the Preferred Stock or Investment Company Preferred, respectively,
then upon exercise of any Option which was outstanding at the time of the
payment of such dividend (the “Applicable Option”), the Executive Securityholder
shall be entitled to receive an amount equal to the dividend (and in the same
form of consideration as was received by the other dividend recipients) which
would have been paid to the Executive Securityholder had the Applicable Option
been fully exercised immediately prior to the date on which a record was taken
for such dividend or, if no record was taken, the date as of which the record
holders of the Preferred Stock or Investment Company Preferred, respectively,
entitled to such dividends were determined.

     8. Miscellaneous.

     (a) Amendment and Waiver. The provisions of this Agreement may be amended
and waived only with the prior written consent of the Company, the holders of a
majority of the Investor Common Stock then outstanding, the Executive
Securityholder and, for so long as Ontario Teachers’ Pension Plan Board, an
Ontario corporation (“Teachers”), owns Stockholder Shares and shares of
Investment Company Preferred with an aggregate Original Cost (as defined in the
Stockholders Agreement) to Teachers of at least $25,000,000, Teachers. The
failure of any party to enforce any of the provisions of this Agreement will in
no way be construed as a waiver of such provisions and will not affect the right
of such party thereafter to enforce each and every provision of this Agreement
in accordance with its terms.

     (b) Severability. Whenever possible, each provision of this Agreement will
be interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement is held to be invalid, illegal or
unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability will not affect
any other provision or any other jurisdiction, but this Agreement will be
reformed, construed and enforced in such jurisdiction as if such invalid,
illegal or unenforceable provision had never been contained herein.

21



--------------------------------------------------------------------------------



 



     (c) Agreement. Except as otherwise expressly set forth herein, in the
Merger Agreement, Stockholders Agreement or Registration Agreement, this
Agreement, those documents expressly referred to herein (including the
Stockholders Agreement) and other documents of even date herewith embody the
complete agreement and understanding among the parties and supersede and preempt
any prior understandings, agreements or representations by or among the parties,
written or oral, which may have related to the subject matter hereof in any way.

     (d) Successors and Assigns. Except as otherwise provided herein, this
Agreement will bind and inure to the benefit of and be enforceable by the
Company and its successors and assigns and the Investor Group and their
respective successors and assigns, so long as they hold shares of Investor
Common Stock.

     (e) Third Party Beneficiaries. The members of the Investor Group are
intended to be third-party beneficiaries of this entire Agreement and the rights
and obligations of the parties hereto. It is understood and agreed by the
parties hereto that this Agreement shall be enforceable by the holders of a
majority of the Investor Common Stock then outstanding in accordance with this
Agreement’s terms as though such holders of Investor Common Stock were a party
to every provision hereof. Except as expressly provided herein, no other third
party beneficiaries are intended by the parties hereto to be beneficiaries
hereof.

     (f) Counterparts; Facsimile Signature. This Agreement may be executed in
separate counterparts each of which will be an original and all of which taken
together shall constitute one and the same agreement. This Agreement may be
executed by facsimile signature.

     (g) Remedies. Each of Company, the Investor Group and the Executive
Securityholder shall be entitled to enforce its rights under this Agreement
specifically to recover damages by reason of any breach of any provision of this
Agreement and to exercise all other rights existing in its favor. The parties
hereto agree and acknowledge that money damages may not be an adequate remedy
for any breach of the provisions of this Agreement and that each of the Company,
the Investor Group (acting by a majority vote of the Investor Common Stock) and
the Executive Securityholders may in its sole discretion apply to any court of
competent jurisdiction for specific performance and/or injunctive relief
(without posting a bond or other security) in order to enforce or prevent any
violation of the provisions of this Agreement.

     (h) Notices. Any notice provided for in this Agreement must be in writing
and must be either personally delivered, sent via facsimile, sent by first class
mail (postage prepaid and return receipt requested) or sent by reputable
overnight courier service (charges prepaid) to the Company and the Executive
Securityholder at the addresses set forth below and to any member of the
Investor Group at the address set forth on Schedule A attached hereto, or
subsequent holder of Executive Securities subject to this Agreement, at such
address as is indicated in the Company’s records, or at such address or to the
attention of such other Person as the recipient party has specified by prior
written notice to the sending party. Notices will be deemed to have been given
hereunder when delivered personally, when confirmed if sent by facsimile, three
days

22



--------------------------------------------------------------------------------



 



after deposit in the U.S. mail and one day after deposit with a reputable
overnight courier service.

If to the Company:

HCI Acquisition Corp.
c/o Code Hennessy & Simmons LLC
10 South Wacker Drive, Suite 3175
Chicago, IL 60606 Facsimile: (312) 876-3854
Attn:  Peter M. Gotsch


with copies to:

Code Hennessy & Simmons IV LP
c/o Code Hennessy & Simmons LLC
10 South Wacker Drive, Suite 3175
Chicago, IL 60606
Facsimile: (312) 876-3854
Attn:  Peter M. Gotsch

and

Kirkland & Ellis LLP
200 East Randolph Drive
Chicago, IL 60601
Facsimile: (312) 861-2200
Attn: Stephen L. Ritchie, P.C.

If to the Executive Securityholder:

George Heredia
c/o The Hillman Companies, Inc.
10590 Hamilton Avenue
Cincinnati, OH 45231

23



--------------------------------------------------------------------------------



 



with a copy to:

Baker & Hostetler LLP
3200 National City Center
1900 East 9th Street
Cleveland, OH 44114-3485
Facsimile: (216) 696-0740
Attn: Elizabeth A. Dellinger

     (i) Governing Law. The corporate law of the State of Delaware shall govern
all issues and questions concerning the relative rights and obligations of the
Company and its Stockholders. All other issues and questions concerning the
construction, validity, enforcement and interpretation of this Agreement and the
exhibits hereto shall be governed by, and construed in accordance with, the laws
of the State of Delaware, without giving effect to any choice of law or conflict
of law rules or provisions (whether of the State of Delaware or any other
jurisdiction) that would cause the application of the laws of any jurisdiction
other than the State of Delaware.

     (j) MUTUAL WAIVER OF JURY TRIAL. BECAUSE DISPUTES ARISING IN CONNECTION
WITH COMPLEX TRANSACTIONS ARE MOST QUICKLY AND ECONOMICALLY RESOLVED BY AN
EXPERIENCED AND EXPERT PERSON AND THE PARTIES WISH APPLICABLE STATE AND FEDERAL
LAWS TO APPLY (RATHER THAN ARBITRATION RULES), THE PARTIES DESIRE THAT THEIR
DISPUTES BE RESOLVED BY A JUDGE APPLYING SUCH APPLICABLE LAWS. THEREFORE, TO
ACHIEVE THE BEST COMBINATION OF THE BENEFITS OF THE JUDICIAL SYSTEM AND OF
ARBITRATION, EACH PARTY TO THIS AGREEMENT HEREBY WAIVES ALL RIGHTS TO TRIAL BY
JURY IN ANY ACTION, SUIT, OR PROCEEDING BROUGHT TO RESOLVE ANY DISPUTE BETWEEN
OR AMONG ANY OF THE PARTIES HERETO, WHETHER ARISING IN CONTRACT, TORT, OR
OTHERWISE, ARISING OUT OF, CONNECTED WITH, RELATED OR INCIDENTAL TO THIS
AGREEMENT, THE TRANSACTIONS CONTEMPLATED HEREBY AND/OR THE RELATIONSHIP
ESTABLISHED AMONG THE PARTIES HEREUNDER.

     (k) Business Days. If any time period for giving notice or taking action
hereunder expires on a day which is a Saturday, Sunday or holiday in the state
in which the Company’s chief executive office is located, the time period shall
be automatically extended to the business day immediately following such
Saturday, Sunday or holiday.

     (l) Indemnification and Reimbursement of Payments on Behalf of Executive
Securityholder. The Company and its Subsidiaries shall be entitled to deduct or
withhold from any amounts owing from the Company or any of its Subsidiaries to
Executive Securityholder any federal, state, local or foreign withholding taxes,
excise taxes, or employment taxes (“Taxes”) imposed with respect to Executive
Securityholder’s compensation or other payments from the Company or any of its
Subsidiaries or Executive Securityholder’s ownership interest in the Company,
including, without limitation, wages, bonuses, dividends, the receipt or
exercise of equity options and/or the receipt or vesting of restricted equity.
In the event the Company or any

24



--------------------------------------------------------------------------------



 



of its Subsidiaries does not make such deductions or withholdings, Executive
Securityholder shall indemnify the Company and its Subsidiaries for any amounts
paid with respect to any such Taxes, together with any interest, penalties and
related expenses thereto.

     (m) Adjustments of Numbers. All numbers set forth herein that refer to per
share prices or amounts will be appropriately adjusted to reflect stock splits,
stock dividends, combinations of stock and other recapitalizations affecting the
subject class of equity.

     (n) Deemed Transfer of Executive Securities. If the Company (and/or the
Investor Group or any other Person acquiring securities) shall make available,
at the time and place and in the amount and form provided in this Agreement, the
consideration for the Executive Securities to be repurchased in accordance with
the provisions of this Agreement, then from and after such time, the Person from
whom such Executive Securities are to be repurchased shall no longer have any
rights as a holder of such Executive Securities (other than the right to receive
payment of such consideration in accordance with this Agreement) and such
Executive Securities shall be deemed purchased in accordance with the applicable
provisions hereof and the Company (and/or the Investor Group and/or any other
Person acquiring securities) shall be deemed the owner and holder of such
Executive Securities, whether or not the certificates therefor have been
delivered as required by this Agreement.

     (o) No Pledge or Security Interest. The purpose of the Company’s retention
of Executive Securityholder’s certificates is solely to facilitate the
repurchase provisions set forth in Section 4 herein and Section 6 of the
Stockholders Agreement and does not constitute a pledge by Executive
Securityholder of, or the granting of a security interest in, the underlying
equity.

     (p) Rights Granted to Investors and their Affiliates. Any rights granted to
an Investor and its Affiliates hereunder may also be exercised (in whole or in
part) by their designees.

     (q) Descriptive Headings. The descriptive headings of this Agreement are
inserted for convenience only and do not constitute a part of this Agreement.

     (r) Effect of Merger on this Agreement. Effective upon the consummation of
the Merger and without any action by HCI, Hillman, the Company or the Executive
Securityholder, the Company, as the surviving corporation in the Merger, shall
assume all of HCI’s obligations, and become entitled to all of HCI’s rights,
under this Agreement.

* * * * *

25



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have executed this Executive
Securities Agreement on the day and year first above written.

          COMPANY:   HCI ACQUISITION CORP.
 
       

  By:    

       
 
       

  Its:    

       
 
       
EXECUTIVE SECURITYHOLDER:
       

       

  George Heredia

26



--------------------------------------------------------------------------------



 



SCHEDULE A

Code Hennessy & Simmons IV LP
10 South Wacker Drive
Suite 3175
Chicago, IL 60606
Attention: Peter M. Gotsch

CHS Associates IV
10 South Wacker Drive
Suite 3175
Chicago, IL 60606

Ontario Teachers’ Pension Plan Board
5650 Yonge Street
Toronto, Ontario M2M4H5
Attention: J. Mark MacDonald

27



--------------------------------------------------------------------------------



 



EXHIBIT A

March 31, 2004

ELECTION TO INCLUDE
STOCK IN GROSS INCOME PURSUANT TO
SECTION 83(b) OF THE INTERNAL REVENUE CODE

     The undersigned purchased shares of Common Stock, par value $.01 per share
(the “Common Stock”), of The Hillman Companies, Inc. (the “Company”) on
March 31, 2004 (the “Closing Date”). Under certain circumstances, the Company
has the right to repurchase certain of the Common Stock at cost from the
undersigned (or from the holder of the Common Stock, if different from the
undersigned) should the undersigned cease to be employed by the Company and its
subsidiaries or upon certain other events. Hence, the Common Stock is subject to
a substantial risk of forfeiture and are non-transferable. The undersigned
desires to make an election to have the Common Stock taxed under the provision
of Code §83(b) at the time he purchased the Common Stock.

     Therefore, pursuant to Code §83(b) and Treasury Regulation §1.83-2
promulgated thereunder, the undersigned hereby makes an election, with respect
to the Common Stock (described below), to report as taxable income for calendar
year 2004 the excess (if any) of the Common Stock’s fair market value on
March 31, 2004 over the purchase price thereof.

          The following information is supplied in accordance with Treasury
Regulation § 1.83-2(e):

          1. The name, address and social security number of the undersigned:

           

  Name:   George Heredia  
 
  Address:                    

         

  Social Security No.:      

         

          2. A description of the property with respect to which the election is
being made: 73.902 shares of Common Stock, par value $0.01, of the Company.

          3. The date on which the shares of Common Stock were transferred:
March 31, 2004. The taxable year for which such election is made: calendar year
2004.

          4. The restrictions to which the property is subject: In the event the
undersigned ceases to be employed by the Company or its subsidiaries as a result
of termination by resignation without good reason prior to March 31, 2007 or
termination for cause, each share of Common Stock, whether vested or unvested,
may be repurchased at a price equal to the lesser of (A) Original Cost and (B)
fair market value. In the event the undersigned ceases to be employed by the
Company or its subsidiaries as a result of termination by resignation without
good reason

 



--------------------------------------------------------------------------------



 



after March 31, 2007, each vested share of Common Stock may be repurchased at a
price equal to the fair market value and each unvested share of Common Stock may
be repurchased at a price equal to the lesser of (A) Original Cost and (B) fair
market value. In the event the undersigned ceases to be employed by the Company
or its subsidiaries for any other reason, each vested share of Common Stock may
be repurchased at a price equal to fair market value and each unvested share of
Common Stock may be repurchased at a price equal to the lesser of (A) Original
Cost and (B) fair market value.

     5. The fair market value on March 31, 2004 of the property with respect to
which the election is being made, determined without regard to any lapse
restrictions: $1,000 per share of Common Stock.

     6. The amount paid for such property: $1,000 per share of Common Stock.

* * * * *

29



--------------------------------------------------------------------------------



 



     A copy of this election has been furnished to the Secretary of the Company
pursuant to Treasury Regulations §1.83-2(e)(7). A copy of this election will be
submitted with the 2004 federal income tax return of the undersigned pursuant to
Treasury Regulation §1.83(2)(c).

     
Dated: March 31, 2004
   

   

  George Heredia

30



--------------------------------------------------------------------------------



 



EXHIBIT B

FORM OF ASSIGNMENT

     FOR VALUE RECEIVED,                      (“Executive”) does hereby sell,
assign and transfer unto                                         , a
                    , (a)                                 shares of Common Stock
of The Hillman Companies, Inc., a Delaware corporation (the “Company”), standing
in the undersigned’s name on the books of the Company, represented by
Certificate Nos.                     herewith and (b) (i) options to purchase
                    shares of the Company’s Class A Preferred Stock, par value
$0.01 per share, and (ii) options to purchase                     shares of the
Class A Preferred Stock, par value $0.01 per share, of Hillman Investment
Company, a Delaware corporation (“Investment Company”), pursuant to, and limited
to the terms of, Section 1(i) of the Executive Securities Agreement dated March
___, 2004 between Executive and the Company, and for such purpose only does
hereby irrevocably constitute and appoint each principal of Code Hennessy &
Simmons IV LP (acting alone or with one or more other such principals) as
attorney to transfer said shares of stock on the books of the Company or
Investment Company, as applicable, with full power of substitution in the
premises.

     
Dated: March ___, 2004
   

   

  George Heredia

 



--------------------------------------------------------------------------------



 



EXHIBIT C

SPOUSAL CONSENT

     The undersigned spouse of Executive hereby acknowledges that I have read
the foregoing Executive Securities Agreement and the Stockholders Agreement and
Registration Agreement referred to therein, each executed by Executive and dated
as of the date hereof, and that I understand their contents. I am aware that the
foregoing Executive Securities Agreement, Stockholders Agreement and
Registration Agreement provide for the repurchase of my spouse’s securities and
certain options to acquire securities under certain circumstances and/or impose
other restrictions on such securities and certain options to acquire securities
(including, without limitation, the transfer restriction thereof). I agree that
my spouse’s interest in these securities and certain options to acquire
securities is subject to these restrictions and any interest that I may have in
such securities and certain options to acquire securities shall be irrevocably
bound by these agreements and further, that my community property interest, if
any, shall be similarly bound by these agreements.

         

  Date:    

       

  Spouse’s Name:    

       

  Date:    

       
 
       

  Witness’ Name:    

       

  Date:    

       

32



--------------------------------------------------------------------------------



 



Exhibit D

Joinder to Executive Securities Agreement

     The undersigned hereby agrees to become a party to, and be bound by, that
certain Executive Securities Agreement, by and between HCI Acquisition Corp., a
Delaware corporation, and the Executive Securityholder named therein, dated as
of March 31, 2004, as if it had originally signed the Executive Securities
Agreement.

                      HILLMAN INVESTMENT COMPANY
 
           

      By:    

           
 
           

      Its:    

            Acknowledged and Agreed:        
 
            HCI ACQUISITION CORP.        
 
           
By:
           

           
 
           
Its:
           

             
 
                      George Heredia        

 